Case 4:17-cv-00923 Documen t43 Filed on 08/16/19 in TXSD Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

Case No. 4:17-CV-00923
Plaintiff,

V.

NA LI and L & L INTERNATIONAL INC..,

ee ee

Defendants.

RESPONSE OF NA LI

RESPONSE OF L & L INTERNATIONAL INC.

 

TO
MOTION FOR SUMMARY JUDGMENT BY THE UNITED STATES OF AMERICA

&

DEFENDANTS' PRAYER FOR A TRIAL SETTING ON/ABOUT OCTOBER 1, 2019

May it Please the Honorable Judge of Said Court:

COMES NOW NA LI, a personal Defendant in this Cause, to file and present her
Response to the Government Plaintiff's Motion for Summary Judgment. Counsel has

come to know her as "Lina", by which name she will occasionally be called in this
Response.

SEVERALLY, COMES NOW L&L INTERNATIONAL INC, brought into this case by
the Plaintiff as a separate Corporate Defendant, to file and present its own Response to
the Motion for Summary Judgment filed against it by the Government.

I.

The Defendant NA LI, asks and prays that this Honorable Court deny the Government's
Motion for Summary Judgment.
Case 4:17-cv-00923 Documen t43 Filed on 08/16/19 in TXSD Page 2 of 7

I.

The separate corporate Defendant, L&L INTERNATIONAL INC, asks and prays that this
Honorable Court deny the Government's Motion for Summary Judgment.

III.
Both Defendants urge this Honorable Court to set the case on its merits for Trial on or
about October 1, 2019.

IV.

Na Li

 

The United States of America and the massive power of its Executive Agency, The
Internal Revenue Service, claim and allege that Lina created a Federal Tax Liability of
$ 434,958.00 in the year 2000 by personally engaging in 9-5 "open it up shut it down"
Day Trading in the stock market.

She did not do that.

It was not possible for her to do that. She could not have done that.
It was illegal for her to engage in day trading.

There are age limitations on trading stocks.

 

 

http://www. wisestock buyer.com/2012/06/can-anyone-buy-stocks/

The biggest obstacle to buying stocks is age. In every state in the United States,
there is a minimum age to buy and sell securities.

States and Brokers alike agree that children and minors generally aren’t capable of
making good decisions involving securities and trading assets.

Brokers do not want to be responsible for the financial decisions minors can

make through their systems, so they rightfully keep people who aren't of age
from trading.

What is this minimum age? It depends on the state. If you live in California, the
District of Columbia, Kentucky, Louisiana, Maine, Michigan, Nevada, New
Jersey, South Dakota, Oklahoma, or Virginia, you can’t trade stocks until you
reach the age of 18. For every other state, you have to be at least 21 years of age —

and brokerages do verify the identity and age of each person attempting to open
account.

In Texas, you must be 21.
Case 4:17-cv-00923 Documen t43 Filed on 08/16/19 in TXSD Page 3 of 7

Lina was born on March 5, 1981

In the Tax Year 2000, Lina was nineteen (19)

So who did it ?

Her Mother. Jing Xia Lu.

The relationship between Lina's parents was fraught with difficulty.

Her mother was especially renegade and had a thirsty addiction for high-risk behaviors.
Her mother did not have her own Social Security Number to open a day-trading account.

Her Mother, by deception and guile, quietly obtained Lina's social security number and
headed off to Super Trade, the door-front day trading facility.

Mom was very good at it in the year 2000. $ 1,158,016 in taxable capital gains.
For Lina, a 19-year old ? $ 1,158,016 in profit ?
....while having been a full-time student and, under the law, barred from Mom's activity ?
When the market failed, her Mother took off for China and has not returned.
vaste leaving her Daughter Lina holding the bag.
The original tax amount of $ 434,958.00 has grown this day to $ 1,420,041.54.
Lina is now thirty-eight.
Half her life is gone.

She and her Mother are totally estranged.
Lina will never be able to pay what the Government wants.

v;

It should not be pleasing to the Honorable Court that The United States of America and
The Internal Revenue Service want to close out by Summary Judgment the last clear
chance Lina has to recover her life.

Lina prays of this Honorable Court the chance and opportunity of a Trial on the Merits.

3
Case 4:17-cv-00923 Documen t43 Filed on 08/16/19 in TXSD Page 4 of 7

She joins her Counsel's readiness to engage in a Trial forum on or about October 1, 2019.

This requested Trial date is merely forty-five (45) days hence .......

So that this may happen in the due order of procedure and in the interest of Justice, Lina
prays of the Court an Order Denying the Motion for Summary Judgment.

VI.
Further Evidence in Support of Lina's Statement of True Facts

These emphasized portions are taken verbatum from the attached Exhibits

AFFIDAVIT OF JULIAN CHANG

“I was a General Financial Consultant for Super Trade stock trading company. Around
year of 2000, JianXia Lv was a full time stock trader while I was working there. I had
never seen Na Li who is JingXia Lv's daughter stepped into the stock company to
participated in any stock trading."

AFFIDAVIT OF MIMI TAN

"JingXia Lv became my neighbor when she came to the United State year 1998. Then we
went to do stock market trade company called Super Trade the same year. She went there
as a full time and I was there majority of the time. I stopped trading stocks around year
2001. The entire time while I was there I had never seen her daughter Na Li in that office
or tranding stocks there once. I knew Na Li since 1998. The Na Li I know was always
very busy studying. She had hardly spent her time participate in gatherings her mom at
her house. She was just a child at the time, I don't see where she had the money or time to
trade stocks."

AFFIDAVIT OF TIE CHUN LI

"JingXia Lv was my sister in law. I came to the united states around year 2000. I opened a
stock account at Super Trade since JingXia Lv was already trading there and because she
used to trade stocks back in China, she would have some experience. At Super Trade she
would help me analyzing stocks and tell me how I should trade....My niece Na Li had
never been to the stock maket to do any trade. In our eye, she was just a child and her
duty was to concentrate on school work, nothing else. And she would never be allowed to
do anything like this. Her mom just used her SSN to open an account to trade stocks
because she didn't have one of her own yet...I have known JingXia Lv ever since we were
in middle school back in China...I know she felt really bad to bring this issue on her
daughter...I know for sure ny niece was never participated in any stock trading."
Case 4:17-cv-00923 Documen t43 Filed on 08/16/19 in TXSD Page 5 of 7

VI.
L&L INTERNATIONAL INC

The Parties agree that:

 

. [he alleged liability, as put into issue by the Government, is for Tax Year 2000.

. L&L INTERNATIONAL INC. was formed January 10, 2011.

a. Jingmin Lu was named its Sole Director.
b. Na Li was the Organizer.

c. Under Texas Law, an "Organizer" is a perfuctory no liaibility, non-management
role. As Organizer, Lina was not an Officer or Director or Shareholder.

. For Texas Franchise Tax Public Information Report Requirments
a. Jingmin Lu is named the Sole Officer and Director for Years 2012, 2013 and 2014.

b. From and after January 10, 2011 through September 10, 2014, Na Li was and is
never named as an Officer, of any rank, or Director of the Corporation.

. L&L INTERNATIONAL INC does not have any unpaid Federal Tax Liability.

On its Motion for Summary Judgment:

. The Government has failed to demonstrate a cause of action with facts sufficient to
"pierce the corporate veil' of L&L INTERNATIONAL INC.

. The stated business purpose of L&L International Inc. stood on its own, it never
presented itself as a private fortress for Lina and, as a legal corporation, was not a fake
alter ego personality of Na Li.

. In being candid with the Honorable Court, L&L INTERNATIONAL INC. went out of
business after December 20, 2017, did not file a Report for Tax Year 2018 and thus
forfeited its Charter on August 2, 2019.

VIL.
REPATRIATION

. [he Original Complaint of the United States of America does not present or allege a
Count or Cause of Action for Repatriation.

5
Case 4:17-cv-00923 Documen t43 Filed on 08/16/19 in TXSD_ Page 6 of 7

2. The remedy of collection methodology envisioned in "repatriation" is an issue
respectfully not before the Court.

3. These bars said, Na Li, your personal Defendant, states to the Honorable Court that she

has no legal ability or right or capacity to initiate, much less retrieve, any funds, of any
kind from and out of any foreign bank account or financial institution.

4. These bars said, L&L INTERNATIONAL INC., the Corporate Defendant, states to the
Honorable Court that it has no legal ability or right or capacity to initiate, much less

retrieve, any funds, of any kind from and out of any foreign bank account or financial
institution.

5. In sum, even pursuant to appropriate pleadings, any Order commanding Repatriation
seeks the impossible.

VIII.
PRAYER FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, and herewith very simply, the Defendant
Na Li, Lina, Prays of the Court a life-saving chance to set the record straight in a Trial on
the Merits on or about October 1, 2019; and that, in predicate allowance for her Trial, the
Court Deny the Government's Motion for Summary Judgment. The Defendant, L&L
International Inc. Prays of the Court an Order denying the Government's Motion for
Summary Judgement; and, following, joins in the Request of Na Li that this case be set
for Trial on the Merits on or about October 1, 2019. And for such other and appropriate

relief in the Premises to which they each or both may be entitled, Na Li and L&L
INTERNATIONAL INC remain, Your Honor,

Most Respec mA : G

pigene

a Trickey Law Firm
Attorney and Counselor at Law
8500 North Mopac Expressway
Suite 803

Austin, Texas 78759

phone: (512) 206-0569

fax: (512) 458-6997

State Bar # 20219000
Case 4:17-cv-00923 Documen t43 Filed on 08/16/19 in TXSD_ Page 7 of 7

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copies, with attached Exhibits, of the above and
foregoing Responses of both Defendants in this case were served upon the Plaintiff, The

United States of America, by Facsimile and Electronically, to Plaintiff's Counsel Ms.
Notinger.

See

August 16, 2019

Date:
